The petitioner, Luther M. Miller, now confined in the State Penitentiary, mailed to the clerk of this court his verified petition alleging that he is unlawfully imprisoned and restrained of his liberty by the warden of the State Penitentiary at McAlester.
It appears that the petition was filed on January 16, 1941.
The Attorney General has filed a demurrer to the petition and for grounds therefor alleges that said petition fails to state facts sufficient to constitute a cause of action in favor of said petitioner and against respondent.
It is merely alleged in said petition: "The said Luther M. Miller was sentenced in open district court without an attorney to, defend him, and the court in which he was being held did refuse to appoint the said Luther M. Miller an attorney to defend him." The petition is silent as to the court wherein petitioner was tried, or of the crime of which he was convicted.
Where the facts stated in a petition for a writ of habeas corpus fail to set forth the alleged cause of, and authority for, such detention, and do not state facts which *Page 292 
show that the writ demanded ought to issue, the demurrer thereto will be sustained and the writ denied.
For the reasons above stated, the demurrer to said petition is sustained and the writ denied.